Citation Nr: 0819558	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for overuse syndrome of the 
right leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 25, 1981, to November 18, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 27, 2007, 
which pursuant to a joint motion for remand, vacated an April 
2006 Board decision and remanded the case for additional 
development.  The issue initially arose from a June 2002 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in March 2005.  In a 
December 2007 decision the Board reopened the service 
connection claim on appeal and remanded the matter for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a present, 
chronic right leg disorder was incurred as result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic right leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran as to her service 
connection claim by correspondence dated in July 2002 and 
January 2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing her claim, identified the veteran's duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support her claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2008.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Factual Background

Service treatment records show the veteran was seen several 
times in October 1981 for complaints of right leg pain after 
marching.  An October 9, 1981, report indicated tenderness of 
the entire tibia.  The diagnosis was rule out shin splints 
with stress.  On October 13, 1981, records show moderate 
right leg pain and edema.  An October 19, 1981, report noted 
tenderness in the anterior medial tibia, medial tibia border 
and calf, swollen and painful joints, and strain of the right 
knee.  A temporary physical profile of overuse syndrome of 
the right lower extremity was provided.  

A private medical report received by VA in February 1982 
noted clinical crepitation of the right knee joint and 
subjective reports of pain.  It was noted the veteran 
reported she had been discharged from service because of 
problems with her lower extremities.  The diagnoses included 
possible right knee osteochondritis and overuse syndrome of 
the lower extremities per diagnosis in service.  

A March 1982 VA examination revealed sacralization of the L5 
vertebrae, but no pathology of the right hip or right knee.  
The examiner noted there was no evidence of deformity, soft 
tissue swelling, or increased heat to the lower extremities.  
It was further noted that the veteran winced whenever 
movements of an orthopedic nature were attempted and that 
there was an element of conversion in the background of the 
service connection claim. 

Private medical records include a September 1991 x-ray report 
that found no apparent bone or joint abnormality of the right 
hip or right ankle.  There was soft tissue calcification of 
the medial aspect of the right knee consistent with 
Pellegrini-Stieda's disease.  Records dated in January 1992 
show a lumbar magnetic resonance imaging (MRI) scan and a 
bone scan were normal.  X-rays of the hips and right tibia 
and lumbar spine were also normal.  There was evidence of an 
old right knee injury at the medial knee and a little 
calcification of the medial femoral condyle.  

An October 1992 VA examiner found no evidence of a 
neurological problem.  The examiner stated the veteran's pain 
was at best neurotic and hysterical and at worst malingering.  
The examiner stated there was clearly no neurological problem 
to explain her complaints.

In private medical correspondence dated in December 1992, Dr. 
T.G. stated the veteran reported a five year history of 
severe intermittent right leg pain.  It was noted she 
attributed her pain to a "nerve problem" she had during 
service.  

At a personal hearing in April 1993 the veteran testified 
that she had experienced right leg pain since basic training.  
She stated the pain began as a result of marching and that 
she had experienced the same pain constantly since service.  

VA treatment records show that the veteran was seen from 
April to September 1993 for pain and swelling in the calf and 
joint.  The probable diagnosis was rheumatoid arthritis and 
collagen vascular disease.  

Private treatment records dated in September 1998 noted right 
leg pain of unknown etiology, right ankle blisters, and a 
staph infection.  An August 2000 report noted a question of 
some type of hysterical reaction.  The physician stated there 
did not seem to be any clinical findings that would justify 
the severe nature of the veteran's pain.  Records dated in 
2001 noted complaints of right leg pain at the knee joint, 
chronic right knee, and right knee complaints without edema.  
A July 2001 report noted there was no history of trauma to 
the veteran's legs and that she ambulated well with no gait 
disturbance from the examination office.  

In private medical correspondence dated September 2003, 
February 2004, and August 2004, Dr. J.G. stated that he first 
saw the veteran in August 2003 for complaints of chronic back 
pain which she stated had started during basic training.  The 
physician noted that the veteran's back pain radiated to the 
right lower extremity down to the right foot with some 
weakness.

At her March 2005 hearing the veteran stated that she had 
been seeing Dr. J.G. at least twice a month since August of 
2003 for her right leg pain.  She stated he told her that the 
bones in her leg were injured from being in the military.  
She reported she was unable to drive or get around due to 
severe right leg pain.  She stated she had been in good 
health prior to service.

On VA examination in January 2008 the veteran complained of 
constant right leg pain from the knee to the toe.  She 
reported that her calf would swell and that she wore an ace 
bandage on the leg to prevent excess air from getting to her 
leg.  The examiner noted she walked with a limp and that she 
had an Ace bandage covering her entire right calf.  During 
the examination the veteran cried and screamed when the 
examiner touched her leg, but that she stopped as soon as the 
examiner took his hand off her leg.  The examiner noted 
atrophy throughout the right leg with exquisite tenderness.  
There was no evidence of swelling.  It was noted that the 
veteran's atrophy was probably due to multiple years of 
favoring the leg and wearing the Ace bandage.  

The examiner summarized the medical evidence of record and 
found no evidence that the pain began in the low back and 
stated that it was more likely that she had a knee strain in 
service.  It was noted that this was consistent with the 
single x-ray finding of a linear calcification.  The examiner 
stated that present x-rays revealed an enthesopathy to the 
knee, but otherwise unremarkable knee, tibia, or fibula.  It 
was the examiner's impression that the veteran's leg pain did 
not appear to be physiologic in nature.  (Although the 
reference was to left leg pain, the examination is shown to 
have been directed to the right leg and this reference is 
considered to have been an error in transcription.)   The 
pain did not appear to be knee, ankle, hip, or low back 
related.  The examiner noted the pain described on 
examination was not, by description, the same pain the 
veteran reported during active service.  The examiner found 
the veteran's pain of unclear etiology was not related to her 
knee strain in September 1981.

Analysis

Based upon a thorough review of the evidence of record, the 
Board finds the preponderance of the evidence is against a 
finding that the veteran's present, chronic right leg 
disorder was incurred as result of any established event, 
injury, or disease during active service.  Although service 
medical records show the veteran was provided a temporary 
physical profile of overuse syndrome of the right lower 
extremity, the Board finds the opinion of the January 2008 VA 
examiner is persuasive.  The examiner had an opportunity to 
review the "entire C-file and service medical record[s]" 
and examine the veteran.  He provided a medical opinion based 
upon the evidence of record and medical principles.  It was 
his opinion that the veteran had pain of an unclear etiology, 
and he was unable to enter a diagnosis of a disability due to 
an in-service disease or injury.  The Board has accorded this 
medical opinion high probative value as a result of its 
thoroughness.  Additionally, this medical opinion is in 
agreement with other opinions of record.  See October 1992 VA 
examination report and August 2000 and July 2001 medical 
record from Greeleyville Medical Center.  Essentially, the 
Board finds that the evidence does not demonstrate a present, 
chronic right leg disability that was incurred during service 
or developed as a result of a service-connected disability.  
The veteran may have a disability associated with her right 
lower extremity; however, it is not attributable to a disease 
or injury in service.  

While the veteran may believe she has a present right leg 
disability as a result of service, she does not have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. at 494.  

Accordingly, for the reasons stated above, the Board finds 
the preponderance of the evidence is against the claim for 
service connection for overuse syndrome of the right leg, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection overuse syndrome of the 
right leg is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


